AFFIRMED and Opinion Filed June 9, 2022




                                       In the
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00604-CV

         IN RE: THE COMMITMENT OF CEDRIC OLIVER WEST


               On Appeal from the Criminal District Court No. 2
                            Dallas County, Texas
                     Trial Court Cause No. CV1970006

                        MEMORANDUM OPINION
                   Before Justices Reichek, Nowell, and Carlyle
                            Opinion by Justice Carlyle
      Cedric West appeals the trial court’s judgment, following a jury verdict,

declaring him a “sexually violent predator” (SVP) subject to civil commitment. See

TEX. HEALTH & SAFETY CODE §§ 841.003, .081. We affirm in this memorandum

opinion. See TEX. R. APP. P. 47.4.

  THE EVIDENCE SUFFICIENTLY SUPPORTS THE FINDING THAT MR. WEST IS A REPEAT
                           SEXUALLY VIOLENT OFFENDER

      Mr. West argues the evidence is legally insufficient to satisfy the first element

in a SVP case—that he is a “repeat sexually violent offender,” see TEX. HEALTH &

SAFETY CODE § 841.003(a)—because his two convictions occurred on the same day.

This argument is not a sufficiency argument but a statutory construction argument,
which we review de novo. See In re Commitment of Hall, No. 09-09-00387-CV, 2010

WL 3910365, at *1 (Tex. App.—Beaumont Oct. 7, 2010, no pet.) (mem. op.). “A

person is a repeat sexually violent offender . . . if the person is convicted of more

than one sexually violent offense and a sentence is imposed for at least one of the

offenses.” TEX. HEALTH & SAFETY CODE §§ 841.002(9), .003(b). It is undisputed that

Mr. West was convicted and sentenced for two sexually violent offenses, one of

which occurred in 2011 and the other in 2013. See TEX. HEALTH & SAFETY CODE

§ 841.002(8); TEX. PENAL CODE §§ 22.011, .021. By the statutory definition, he is a

“repeat sexually violent offender,” and the trial court properly granted a directed

verdict for the State on the issue. See id.

       Mr. West argues the statutory definition does not accurately reflect the

legislature’s intent to include only those recidivists who persist in reoffending after

receiving punishment for a prior conviction. Accepting his argument would mean

adding an element to the statutory definition—that the offender’s second conviction

must stem from an offense that occurred after the first conviction and sentence. Our

sister courts have repeatedly rejected this argument,1 and we join them. The evidence

sufficiently supports the finding that Mr. West is a “repeat sexually violent offender.”


   1
     See In re Commitment of Tow, No. 02-21-00209-CV, 2022 WL 557423, at *2 (Tex. App.—Fort Worth
Feb. 24, 2022, no pet.) (mem. op.); In re Commitment of Thompson, No. 06-20-00024-CV, 2020 WL
6066205, at *3 (Tex. App.—Texarkana Oct. 15, 2020, pet. denied) (mem. op.); In re Commitment of
Eddings, No. 02-19-00290-CV, 2020 WL 3730738, at *14 (Tex. App.—Fort Worth July 2, 2020, pet.
denied) (mem. op.); In re Commitment of Smith, 562 S.W.3d 800, 804 (Tex. App.—Amarillo Nov. 7, 2018,

                                               –2–
THE EVIDENCE SUFFICIENTLY SUPPORTS THE FINDING THAT MR. WEST SUFFERS FROM
                               A BEHAVIORAL ABNORMALITY

       Mr. West next argues the evidence is legally and factually insufficient to

support the jury’s conclusion on the second element required in SVP cases—that he

“suffers from a behavioral abnormality that makes [him] likely to engage in a

predatory act of sexual violence.” TEX. HEALTH & SAFETY CODE §§ 841.003(a),

.062(a). Our standard of review in civil commitment cases reflects the elevated

burden of proof at trial. In re Commitment of Stoddard, 619 S.W.3d 665, 674 (Tex.

2020). In either a legal or factual sufficiency review, we review the evidence to

determine whether it would allow a reasonable factfinder to determine beyond a

reasonable doubt that the statutory elements were met. See id. at 674–75. “The

distinction between the two types of review ‘lies in the extent to which disputed

evidence contrary to a finding may be considered.’” Id. at 674 (quoting In re A.C.,

560 S.W.3d 624, 630 (Tex. 2018)).

       In a legal sufficiency review, we view the evidence in the light most favorable

to the finding, assuming that the factfinder resolved all disputed facts in favor of the

finding if a reasonable factfinder could, and disregarding all evidence a reasonable

factfinder could have disbelieved or found to be incredible. Id. In a factual

sufficiency review, we do not disregard disputed evidence that the factfinder could



no pet.); In re Commitment of Hall, No. 09-09-00387-CV, 2010 WL 3910365, at *1 (Tex. App.—Beaumont
Oct. 7, 2010, no pet.) (mem. op.).
                                              –3–
not have credited in favor of the finding. Id. Instead, we consider whether, in light

of the entire record, the disputed evidence and undisputed facts that do not support

the finding are so significant that the factfinder could not have found the statutory

elements beyond a reasonable doubt. Id. at 674–75.

      At trial, the State relied on expert testimony from Dr. Darrel Turner to prove

Mr. West “suffers from a behavioral abnormality that makes [him] likely to engage

in a predatory act of sexual violence.” TEX. HEALTH & SAFETY CODE §§ 841.003(a),

.062(a). Dr. Turner opined that Mr. West suffers from a behavioral abnormality that

makes him likely to engage in a predatory act of sexual violence. Dr. Turner testified

about the different circumstances under which he evaluates potential SVPs.

Sometimes he evaluates them at the request of the State’s multidisciplinary team

(MDT)—a group who reviews files of sex offenders nearing release to determine

whether they merit further evaluation as potential SVPs subject to civil commitment.

See id. § 841.022(c). Other times, he performs evaluations for petitioners or

respondents in civil commitment proceedings. In those instances, he is not the first

expert to evaluate the offender, as the expert engaged at the MDT’s request will have

already determined the offender suffers from a behavioral abnormality. Dr. Turner

testified that, in such cases, he agrees with the MDT evaluator’s conclusion most of

the time.




                                         –4–
      Here, the State retained Dr. Turner to evaluate Mr. West in connection with

the civil commitment proceedings underlying this appeal. Dr. Turner testified that

he interviewed Mr. West and reviewed records related to Mr. West’s offenses, victim

statements, witness statements, court records, prison records, and mental health

records. In addition, Dr. Turner said he reviewed and relied upon the MDT

evaluation report authored by Dr. Charles Woodrick.

      Dr. Turner discussed the risk factors suggesting an offender has a behavioral

abnormality, with the more powerful factors being anti-social behavior, sexually

deviant interests, and multiple sex offenses, especially if the offender has been

punished for one of those offenses before acting out again in a sexually violent

manner. According to Dr. Turner, all three factors suggest Mr. West has a behavioral

abnormality that makes him likely to reoffend.

      Dr. Turner explained that, according to research, if a person has both anti-

sociality and sexually deviant interests, that person’s risk of reoffending is especially

high, because of the way the conditions interact: “[T]hey have this sexually deviant

urge that requires victimizing someone to satisfy and because they’re so anti-social

they’re okay with victimizing other people.” Both anti-sociality and sexual deviance

are lifelong conditions that cannot be cured.

      Dr. Turner testified that Mr. West has demonstrated both anti-social behaviors

and sexually deviant interests. With respect to anti-sociality, Dr. Turner gave Mr.


                                          –5–
West a “rule out diagnosis of anti-social personality disorder.” He explained that the

“rule out” qualifier—indicating insufficient information to make a definitive

diagnosis—did not mean much in this case, because Mr. West “clearly suffers from

the primary criteria of that disorder.” But, because he did not have evidence of Mr.

West’s condition prior to age fifteen, he thought the more conservative approach was

to give a “rule out” diagnosis. Dr. Turner cited Mr. West’s constant rule-breaking,

“victimizing other people,” “lack of remorse,” “lying,” “problem with authority,”

sexual and non-sexual offenses, and substance-abuse history as evidence of his anti-

sociality.

       With respect to sexual deviance, Dr. Turner diagnosed Mr. West with

unspecified paraphilic disorder with sadistic features. That means Mr. West has a

sexually deviant interest which may include a sexual attraction to causing pain in a

sexual partner or victim. Dr. Turner noted that the violent nature of Mr. West’s sexual

offenses, one against his eleven-year-old daughter and another against a female

acquaintance, was indicative of his sexual deviance. And the fact that he committed

the first assault while others were present in the house indicated an inability to

control his impulses. Dr. Turner also found it extremely significant that Mr. West

committed the second sexual offense while he was out on bond for the first sexual

offense. This showed a high level of anti-sociality and sexual deviance, suggesting

Mr. West could not control his behavior.


                                         –6–
      Other risk factors for re-offense included that: (1) Mr. West’s offenses

occurred relatively recently; (2) Mr. West expanded his victim pool from a young

girl within his family to an adult woman outside of his family; (3) Mr. West

acknowledged being intoxicated at the time of his offenses; and (4) Mr. West had

committed other violent crimes.

      With respect to additional diagnoses, Dr. Turner testified that Mr. West suffers

from: “rule out” borderline intellectual functioning, severe PCP use disorder in full

remission, and schizophrenia. Although Mr. West’s intellectual functioning did not

affect his risk assessment, the other two diagnoses suggested a danger of reoffending.

      Dr. Turner explained that “an offender who is under the influence of a

substance when they commit the sexual offenses is at an increased risk to reoffend.”

Mr. West acknowledged he was intoxicated during both of his offenses, although he

denied committing them, and there was no indication that Mr. West intended to seek

treatment for his substance-abuse issues. Given Mr. West’s “schizophrenia and

tendency to self-medicate,” Dr. Turner was concerned that Mr. West could go back

to using PCP.

      As for the schizophrenia, Dr. Turner testified that it is a very severe disorder

that is extremely disruptive to an individual’s life. Although it was not Mr. West’s

fault he suffers from schizophrenia, research shows that “people with more severe

mental disorders who are sex offenders are at an increased risk of reoffending.” And


                                         –7–
based on a review of Mr. West’s records, it appeared Mr. West decompensated to a

psychotic state rapidly when off his medication, and Mr. West had a history of

medication non-compliance. Indeed, records showed Mr. West was only forty-three

percent compliant with taking his medication while in prison, and there was evidence

he refused treatment.

      Dr. Turner did not score Mr. West on the PCL-R test—a test that measures the

degree to which an individual suffers from psychopathy—because Mr. West has

schizophrenia. Many of the factors on the PCL-R test overlap with schizophrenia,

making it difficult to differentiate the extent to which the person is psychopathic.

Thus, although the PCL-R is typically used when evaluating for a behavioral

abnormality, Dr. Turner did not think it was appropriate in this case.

      On the Static 99-R test, which measures the overall risk of sexual reoffending,

Dr. Turner scored Mr. West a four. He explained that, based on that score, Mr. West

is twice as likely to be re-convicted for another sex offense as the average sex

offender.

      According to Dr. Turner, there were not many “protective factors”—factors

suggesting a lower likelihood of reoffending—weighing in Mr. West’s favor. In fact,

Dr. Turner identified only two: (1) that Mr. West had been in trouble only twice while

incarcerated; and (2) Mr. West had not been caught using drugs while incarcerated.

Although Dr. Turner took those protective factors into account, he testified they did


                                         –8–
not alter his assessment because “there are so many risk factors and the behavioral

abnormality is so clear.”

        The only other witness at the trial was Mr. West. He denied committing the

sexual offenses, although he admitted he has a drug problem. He said he was on his

schizophrenia medication at the time of his arrest for each of the sexual offenses,

and he denied ever missing his medication. He said that, to the extent prison records

showed he did not take his medication, those records were incorrect.

        Dr. Turner’s expert opinion was that Mr. West suffers from a “behavioral

abnormality”2 that makes him likely to engage in a “predatory act”3 of sexual

violence. Mr. West argues the legislature intended the statute to apply only to “a

small but extremely dangerous group of sexually violent predators” whose

behavioral abnormalities are “not amenable to traditional mental illness treatment

modalities.” See TEX. HEALTH & SAFETY CODE § 841.001. He also argues that Dr.

Turner’s testimony did not definitively disprove schizophrenia as the primary driver

for his behavioral issues. And according to Mr. West, schizophrenia is “imminently

treatable with medications and psychosocial therapy.”4 Thus, he argues, there is



    2
       A “behavioral abnormality” is “a congenital or acquired condition that, by affecting a person’s
emotional or volitional capacity, predisposes the person to commit a sexually violent offense, to the extent
that the person becomes a menace to the health and safety of another person.” Id. § 841.002(2).
    3
     A “predatory act” is one that is “directed toward individuals, including family members, for the
primary purpose of victimization.” Id. § 841.002(5).
    4
      Mr. West cites only to a medical website, without a request or explanation as to whether we can take
judicial notice of any facts provided on that website.
                                                   –9–
reasonable doubt whether his behavioral abnormality is “amenable to traditional

mental illness treatment modalities.” See id. We reject Mr. West’s argument.

      Both this court and the supreme court have rejected the premise on which Mr.

West’s argument relies—that the State must prove the offender is part of the “small

but extremely dangerous group” identified in the legislative findings. Citing our

opinion in In re Commitment of Johnson, the supreme court has explained that the

“‘small but extremely dangerous group’ language, contained in the Act’s legislative

findings, is not part of the statute’s definition of ‘sexually violent predator’ and [is]

not an element the jury [is] required to find.” In re Commitment of Stoddard, 619

S.W.3d at 677 (citing In re Commitment of Johnson, No. 05-17-01171-CV, 2019 WL

364475, at *3 (Tex. App.—Dallas Jan. 30, 2019, no pet.)). Thus, the extent to which

reasonable doubt may exist as to whether Mr. West’s behavioral abnormality is

“amenable to traditional mental illness treatment modalities” is irrelevant to whether

the evidence sufficiently supports the jury’s determination that he has such a

behavioral abnormality.

      Moreover, the jury could have concluded beyond a reasonable doubt that Mr.

West’s behavioral abnormality is not “amenable to traditional mental illness

treatment modalities.” There is no record evidence suggesting that traditional mental

illness treatments would be effective in mitigating the danger posed by Mr. West.

And Mr. West testified both that he was on his medication at the time of his arrest


                                         –10–
for his sexually violent offenses and that he never misses his medication. In contrast,

Dr. Turner testified that Mr. West has a history of refusing to take his medication.

Regardless of which testimony the jury chose to credit, it could have determined

beyond a reasonable doubt that treatment for Mr. West’s schizophrenia was

ineffective at preventing his risk of committing sexually violent offenses. The

evidence is legally and factually sufficient to support the jury’s conclusion that Mr.

West has a behavioral abnormality.

 THE TRIAL COURT DID NOT REVERSIBLY ERR BY ADMITTING TESTIMONY ABOUT THE
                              MDT PROCESS

      Finally, Mr. West argues the trial court reversibly erred by allowing Dr. Turner

to testify about the MDT and its process for evaluating potential SVPs. We review

the trial court’s evidentiary rulings for abuse of discretion and will not reverse based

on an erroneous ruling unless the error likely led to an improper judgment. In re

Commitment of Mendoza, No. 2019 WL 5205710, at *9 (Tex. App.—Dallas Oct. 16,

2019, pet. denied) (mem. op.).

      Mr. West contends Dr. Turner’s testimony concerning the MDT process was

irrelevant to the jury’s ultimate determination of whether he is an SVP. Even if we

assume without deciding that the evidence concerning the MDT process was

irrelevant, the only potential harm identified by Mr. Woods is that the jury was able

to learn that another expert, Dr. Woodrick, evaluated Mr. West and determined that



                                         –11–
he suffers from a behavioral abnormality. Mr. West claims this improperly bolstered

Dr. Turner’s opinion testimony.

      Just before Dr. Turner testified that he reviewed and relied on Dr. Woodrick’s

report from the MDT evaluation, the trial court instructed the jury that “certain

hearsay information contained in records reviewed by an expert or experts will be

admitted before you through expert testimony . . . only for the purpose of showing

the basis of the expert’s opinion and cannot be considered as evidence to prove the

truth of the matter asserted.” The trial court likewise instructed the jury in the charge

of the court.

      Absent record evidence to the contrary, we presume the jury followed the trial

court’s limiting instructions. In re Commitment of Mendoza, 2019 WL 5205710, at

*9. Here, there is no evidence the jury disregarded the trial court’s instructions and

inappropriately considered the MDT evaluation as substantive evidence of Mr.

West’s behavioral abnormality. And in similar circumstances, we have held that any

error in allowing the jury to learn about the MDT evaluator’s opinion was harmless.

See, e.g., In re Commitment of Green, No. 05-20-00016-CV, 2021 WL 2948584, at

*2 (Tex. App.—Dallas June 28, 2021, no pet.) (mem. op.); In re Commitment of

Mendoza, 2019 WL 5205710, at *9. Mr. West has not demonstrated that Dr. Turner’s

testimony resulted in an improper judgment. See TEX. R. APP. P. 44.1(a).




                                         –12–
     We affirm the trial court’s judgment.




200604f.p05                              /Cory L. Carlyle/
                                         CORY L. CARLYLE
                                         JUSTICE




                                      –13–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

IN RE: THE COMMITMENT OF                       On Appeal from the Criminal District
CEDRIC OLIVER WEST                             Court No. 2, Dallas County, Texas
                                               Trial Court Cause No. CV1970006.
No. 05-20-00604-CV                             Opinion delivered by Justice Carlyle.
                                               Justices Reichek and Nowell
                                               participating.


       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.


Judgment entered this 9th day of June, 2022.




                                        –14–